Citation Nr: 9929962	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1958 to June 1959, 
and from October 1961 to August 1962.

Service connection for lumbar spine disability and cervical 
spine disability was denied by the Board of Veterans' Appeals 
(Board) in a decision dated in July 1994.  

This case is before the Board on appeal from an April 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  A hearing was 
held before a hearing officer at the RO in October 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a July 1994 decision, the Board denied entitlement to 
service connection for lumbar spine disability and cervical 
spine disability.

3.  Evidence obtained since the July 1994 Board decision is, 
in part, cumulative, and is, in its entirety, either when 
considered by itself or in connection with evidence 
previously assembled, not so significant that it must be 
considered in order to fairly decide the merits of either 
claim at issue on appeal.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1994 Board denial of 
service connection for lumbar spine disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  Evidence received since the July 1994 Board denial of 
service connection for cervical spine disability is not new 
and material and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  New and material 
evidence has been defined as evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156; see Hodge v. Brown, 155 F.3d 1356 (Fed Cir 1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  The Board's July 1994 
decision denying entitlement to service connection for lumbar 
spine disability and cervical spine disability is final.  
38 U.S.C.A. § 7104 (West 1991).  However, as noted above, if 
new and material evidence, in accordance with 38 C.F.R. 
§ 3.156, is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  


Factual Background

At the time of the Board's July 1994 decision, the evidence 
of record included the veteran's service medical records.  A 
March 1958 service entrance examination report is negative 
for evidence of either condition at issue.  A May 19, 1959, 
treatment note states that the veteran had a muscle strain in 
the right cervical region.  A May 1959 report of the 
examination for release from active duty is negative for 
complaints, symptoms or findings regarding a lumbar spine or 
cervical spine condition.  

In August 1961, when presenting with complaint of headache, 
the veteran was noted to have possible paresthesias involving 
the "left side of his body"; sciatica was apparently 
suspected.  In October 1961, he presented with complaint of 
discomfort in the right side of his neck.  He related that it 
had been present since he had engaged in an episode of 
wrestling two years earlier.  He had soreness when he lifted 
too much or turned his head just right.  He also complained 
of midline back pain.  The physical examination was 
completely negative.  The impression was inadequate 
personality with hypochondriasis.  The note states that the 
impression was explained to the veteran at length with a poor 
reception.  In January 1962 he complained of pain in his neck 
when pulling or during heavy lifting.  The veteran did not 
have the pain at the time he sought treatment.  Normal 
tenderness was noted over one muscle.  Pertinent X-ray 
examination in January 1962 revealed no significant 
abnormalities.  The remaining service medical records are 
negative for evidence of follow-up complaints or treatment.  
The report of the examination for separation, dated in April 
1962, was negative for complaints or findings regarding a 
lumbar or cervical spine condition.

A January 1963 letter from William N. Harsha, M.D., states 
that the veteran had been treated for an instability problem 
in his lower back.  An April 1985 letter from Dr. Harsha 
notes the presence of cervical disc disease.

A May 1985 statement from A. C. Lisle, Jr., M.D., relates the 
veteran's history of hurting his neck while wrestling during 
active service.  The report notes the presence of cervical 
disc disease at C3-4 with some left cervical radiculopathy.  

A February 1986 letter from AT&T Technologies states that the 
veteran was terminated because there was no work that he 
could perform with his physical limitations.  The letter also 
notes that in September 1959 the veteran had presented a 
medical history that was negative regarding a previous back 
problem but that in 1963 he indicated that he had had such 
problem "for some five years".

During the veteran's first personal hearing in July 1986 he 
testified that he was injured during a wrestling match in May 
1959 while in the Air Force.  He found out later that X-rays 
showed cervical disc injury.  He had since had left sided 
headaches, numbness and chills all through his left side.  He 
further indicated that the only reason he associated his 
lower back condition with his neck problem in service was 
because a man he then knew had told him that he had had a 
disc operation on his neck and that it relieved symptoms all 
the way down his spine.  The veteran, therefore, assumed that 
his lower back symptoms were connected to his neck injury.  

The Board denied service connection for residuals of a neck 
injury and for a back disability by decision dated in July 
1987.

A February 1989 letter from Richard V. Smith, M.D., states 
that the veteran was examined that month and that pertinent 
diagnostic testing revealed a spondylitic defect with 
cervical disc disease.

The veteran was afforded his second personal hearing in 
December 1989.  The transcript reveals that he testified that 
his case had not been studied in depth because the record 
showed that he complained of problems five times during 
service.  At his third personal hearing, in August 1990, the 
veteran testified that he reported his problem six times 
instead of five.  During his hearing before the Board in 
October 1991, he testified that he told service physicians of 
his problem six times.  He stated that he recently had 
surgery to remove the disc at C5-6 and that he might have to 
have surgery at the C3-4 level.  

In December 1991, Board found that the veteran had not 
submitted pertinent new and material evidence and the United 
States Court of Appeals for Veterans Claims (then Court of 
Veterans' Appeals) affirmed the Board's decision in October 
1992.

By decision dated in July 1994, the Board found that new and 
material evidence had not been submitted to reopen claims for 
lumbar spine disability or cervical spine disability.  

Received since the July 1994 Board decision is an October 
1997 statement from Stan Pelofsky, M.D., wherein the 
physician indicated that he felt the veteran had given him 
"a truthful history" relative to his injury in service in 
"1959".  Dr. Pelofsky further expressed the view that that 
such injury "may have" brought about his present chronic 
pain involving the left side of his head, shoulder blade, 
left hand and wrist.  In a November 1998 statement, Dr. 
Pelofsky indicated that he had reviewed service medical 
evidence dated in 1959, 1961 and 1962, and opined that the 
related clinical entries reflected "symptoms compatible" 
with cervical disc disease.  

A January 1998 letter from Arthur D. Linville states that he 
had administered a polygraph examination that indicated that 
the veteran was being truthful when asked if he had told an 
Air Force doctor in May 1959 that he had a tingling and 
numbness in his left elbow, hand and shoulder blade.  A March 
1998 letter from Melody A. Smith states that she administered 
a specific polygraph examination to the veteran and that he 
answered the following questions truthfully: Was he truthful 
when he said that he received his cervical injuries in the 
May 1959 while in the Air Force?  Was he truthful when he 
said he gave base doctors the same symptoms after May 1959 
that he did in May 1959.  Mrs. Smith states that the veteran 
answered "yes" to both and that she felt that he answered 
truthfully.  


Analysis

In considering the matter of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for lumbar spine disability or cervical 
spine disability, the Board is of the view, in light of the 
reasoning advanced hereinbelow, that evidence of such 
character has not been submitted.  In this regard, the 
October 1997 statement from Dr. Pelofsky purports to relate 
the veteran's present cervical disc disease to service-
incurred "injuries" in 1959.  However, even ignoring that 
the attribution advanced by Dr. Pelofsky is equivocal (i.e., 
'may' be related to service), the 1959 service medical 
evidence is silent for any reference to any 'injury', the 
lone pertinent reference being to cervical strain.  In 
addition, the observation made by Dr. Pelofsky in the 
November 1998 statement, i.e., that the related clinical 
entries for 1959, 1961 and 1962 reflected 'symptoms 
compatible' with cervical disc disease is, to whatever extent 
it may purport to infer present cervical spine disablement of 
service origin, facially refuted by the consideration that X-
ray examination of the veteran's cervical spine in January 
1962 (of which report, significantly, Dr. Pelofsky's 
statement makes no reference) was negative for any 
abnormality involving the veteran's cervical spine.  In view 
of the foregoing, then, the recently submitted statements 
from Dr. Pelofsky, while new, are, clearly, not material, 
i.e., are not probative of service-incurred cervical spine 
disability.  In addition, while the statements from Dr. 
Pelofsky apprise VA that the veteran currently has cervical 
disc disease, evidence documenting the same (i.e., the May 
1985 statement from Dr. Lisle) had previously been provided.  
This aspect of Dr. Pelofsky's statements bears on information 
which is cumulative and, as such, is not, in accordance with 
the pertinent portion of 38 C.F.R. § 3.156, new.  

Finally, while the polygraph evidence submitted since the 
July 1994 Board denial is new, it is not material.  In this 
regard, even if the Board were to concede the veracity of the 
assertions made by the veteran in the course of his 
undergoing the above-addressed polygraphic examinations, the 
assertions are, collectively, to the effect that he presently 
has chronic spinal (lumbar and cervical) disablement of 
service origin.  However, while the Board is sensitive to the 
veteran's views in this regard, it would respectfully point 
out that he is, as a lay person, not competent to provide an 
opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing analyses, then, when considered with all 
the evidence of record, none of the newly submitted evidence 
is so important that it must be considered to fairly 
adjudicate the claim for service connection for lumbar spine 
disability or the claim for service connection for cervical 
spine disability.  In view of such consideration, then, new 
and material evidence has not, relative to either claim for 
service connection on appeal, been submitted.  Therefore, 
neither claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

New and material evidence not having been, in either 
instance, submitted, the veteran's applications to reopen his 
claims for service connection for lumbar spine disability and 
cervical spine disability are, in each instance, denied.



		
	MICHAEL P. VANDER MEER 
	Acting Member, Board of Veterans' Appeals



 

